Citation Nr: 0110782	
Decision Date: 04/12/01    Archive Date: 04/23/01	

DOCKET NO.  92-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for endometriosis with 
adhesions.

2.  Entitlement to an increased (compensable) evaluation for 
pituitary adenoma with hyperprolactinemia with galactorrhea, 
amenorrhea, dysmenorrhea, menorrhalgia, with chronic pelvic 
pain.

3.  Entitlement to an increased (compensable) evaluation for 
ovarian cysts prior to February 5, 1998.

4.  Entitlement to an evaluation greater than 10 percent from 
February 5 to October 9, 1998, for ovarian cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1979 to March 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The December 1990 RO decision continued a noncompensable 
evaluation for ovarian cysts.  The Board remanded the appeal 
in November 1994 and April 1996.  A September 1999 RO 
decision granted a 10 percent evaluation for ovarian cysts 
from February 5, 1998, and a 30 percent evaluation from 
October 9, 1998, to August 24, 1999.  The service-connected 
disability ovarian cysts was then recharacterized as total 
abdominal hysterectomy, polycystic ovarian disease, and a 
temporary total evaluation was assigned from August 25, 1999, 
through August 2000.  A 50 percent evaluation has been 
assigned from September 1, 2000.  

During a personal hearing held before a hearing officer at 
the RO in June 2000, the appellant indicated that she was 
satisfied with the 30 percent evaluation that had been 
assigned, but desired to have the 30 percent evaluation in 
effect from 1991.  On the basis of this oral testimony, 
subsequently reduced to writing, the Board concludes that the 
appellant's appeal with respect to an increased rating for 
ovarian cysts has been satisfied as of October 9, 1998, the 
date the 30 percent evaluation was assigned.  See Ab v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran does not have endometriosis with adhesions 
that is related to active service.  

2.  The veteran's pituitary adenoma with hyperprolactinemia 
with galactorrhea, amenorrhea, dysmenorrhea, menorrhalgia, 
with chronic pelvic pain, is not manifested by striae, 
obesity, moon face, glucose intolerance, or vascular 
fragility, adrenal insufficiency, cardiovascular, 
psychiatric, skin, or skeletal complications.  

3.  Prior to February 5, 1998, the veteran's ovarian cysts 
were not manifested by symptoms that required continuous 
treatment.  

4.  From February 5 to October 9, 1998, the veteran's ovarian 
cysts were manifested by symptoms not controlled by 
continuous treatment.  


CONCLUSIONS OF LAW

1.  Endometriosis with adhesions was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. 
§ 3.303 (2000).

2.  The criteria for a compensable evaluation for pituitary 
adenoma with hyperprolactinemia with galactorrhea, 
amenorrhea, dysmenorrhea, menorrhalgia, with chronic pelvic 
pain, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 7907, 7915, 7916 (2000).

3.  The criteria for a compensable evaluation for ovarian 
cysts prior to February 5, 1998, have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7615 (2000).

4.  The criteria for a 30 percent evaluation for ovarian 
cysts from February 5 to October 9, 1998, have been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7615 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, the appellant and her 
representative have been provided a statement of the case and 
multiple supplemental statements of the case informing them 
of what is necessary to establish the veteran's claims as 
well as what evidence has been considered.  Multiple letters 
have been sent to the veteran and her representative in an 
effort to develop and obtain pertinent evidence as well as 
the veteran having been afforded multiple VA examinations and 
a personal hearing.  There is no indication that any 
additional evidence exists or that further notification is 
required.  Therefore, the Board concludes that the VA has 
complied with the Veterans Claims Assistance Act of 2000.  

It is observed that recent RO rating decisions have 
characterized the veteran's endometriosis as not well 
grounded and the Veterans Claims Assistance Act of 2000 has 
eliminated the concept of a claim not being well grounded.  
However, the veteran will not be prejudiced by the Board's 
proceeding to decide the claim of entitlement to service 
connection for endometriosis with adhesions because, while 
the RO has recently characterized this issue as not well 
grounded, the record reflects that this claim has been 
developed and treated as if it were a well-grounded claim 
because the veteran has been afforded VA examinations and 
records have been obtained, all of which fulfills the VA's 
duty to assist the veteran as set forth in the Veterans 
Claims Assistance Act of 2000.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

I.  Endometriosis

Evidence relating to the veteran's claim of service 
connection for endometriosis with adhesions may be summarized 
as follows.  Service medical records, including medical 
records relating to laparoscopies in 1980, 1985, 1986, and 
1988, do not indicate that the veteran was ever diagnosed 
with endometriosis during service.  When any reference is 
made to endometriosis, in service medical records, it is 
indicated that endometriosis was not found.  

A July 1989 VA outpatient treatment report indicates possible 
endometriosis and the report of an October 1996 VA 
examination reflects that the veteran reported a history of 
endometriosis and the diagnosis included history of 
endometriosis.  The report of a July 1997 VA examination does 
not indicate any diagnosis of endometriosis.  This 
examination report indicates that the presence of 
endometriosis cannot be determined without laparoscopy and 
there was no clinical indication for performing a 
laparoscopy.

An August 1999 private record relating to a surgical 
procedure reflects a preoperative diagnosis that included 
possible endometriosis.  The final diagnosis, following 
surgery, reflects no diagnosis of endometriosis.  An August 
2000 letter from Dr. Bryan, a private physician, reflects 
that he had diagnosed endometriosis on August 10, 1999.  This 
was prior to the private surgical procedure performed in 
August 1999.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran has indicated in statements and in testimony, 
during her personal hearing in June 2000, that she believes 
she has endometriosis that existed during active service.  
She indicates that she was treated for endometriosis in 1985, 
during her active service.  

The laparoscopies performed during the veteran's active 
service as well as the private surgery occurring in August 
1999 will be accorded large probative weight because these 
procedures were for the purpose of treating the appellant's 
symptoms and provided the best opportunity, based upon the 
July 1997 VA examination report regarding determining the 
presence of endometriosis, to ascertain whether or not she 
had endometriosis.  The reports of VA examinations in 1996 
and 1997 as well as the August 2000 letter from Dr. Bryan 
will be accorded medium probative weight because these 
findings were based upon clinical examinations without 
benefit of surgical procedure to ascertain whether or not the 
veteran had endometriosis.  

Although the appellant has reported that she was treated for 
endometriosis during 1985, service medical records, including 
records relating to a private laparoscopy in 1985, reflect 
that the laparoscopies afforded the veteran during 1985 
indicated that she did not have endometriosis.  In light of 
the probative weights assigned to the various evidence, there 
is evidence of large probative weight indicating that the 
veteran does not have endometriosis and evidence of medium 
probative weight indicating that the veteran has 
endometriosis or, in the alternative, could only be 
determined to have endometriosis through surgical procedure 
and there were no clinical manifestations to warrant such a 
surgical procedure, as indicated in a July 1997 VA 
examination report.  The July 1989 VA outpatient treatment 
report indicating possible endometriosis will be accorded 
very small probative weight because it is speculative and the 
October 1996 VA examination reporting a history of 
endometriosis will be accorded very small probative weight 
because it was based upon the veteran's report.  In light of 
the above analysis and the respective probative weights 
assigned to the various evidence, and with consideration that 
the August 1999 private surgical procedure occurred after the 
August 1999 private diagnosis of endometriosis, an 
overwhelming preponderance of the evidence reflects that the 
veteran did not have endometriosis during her active service 
and has not had endometriosis subsequent to her active 
service.  Since the overwhelming weight of the probative 
evidence indicates that the veteran does not have and has 
never had endometriosis, a preponderance of the evidence is 
against her claim for service connection for endometriosis 
with adhesions.  

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  


Pituitary adenoma

An April 1992 VA treatment record reflects that the veteran 
was status post pituitary adenoma and indicates that 
medication had been stopped approximately 14 months before.  

The report of a November 1996 VA examination reflects that 
the veteran reported right temporal headaches that were 
continuous.  There were no changes in vision, cardiac 
symptoms, joint pain, acromegaly, spine kyphosis, or abnormal 
glucose tolerance.  The diagnosis included pituitary edema 
and it was indicated that the pituitary gland was not 
increased in size per a CT scan in October 1996.  

The report of a July 1997 VA examination reflects that the 
veteran reported mild headaches.  There were no changes in 
vision, acromegaly, kyphosis of cervicodorsal spine, or 
abnormal glucose tolerance.  There was mild back pain and 
mild intermittent chest pain of a 3-month duration.  The 
diagnosis included pituitary microadenoma.  

The veteran's pituitary adenoma with hyperprolactinemia with 
galactorrhea, amenorrhea, dysmenorrhea, menorrhalgia, with 
chronic pelvic pain, has been evaluated under the provisions 
of Diagnostic Codes 7915, 7916, and 7907 of the Rating 
Schedule.  Diagnostic Code 7915 provides that a benign 
neoplasm of any specified part of the endocrine system will 
be rated as residuals of endocrine dysfunction.  Diagnostic 
Code 7916 provides that hyperpituitarism is prolactin 
secreting pituitary dysfunction.  Diagnostic Code 7907 
provides that with Cushing's syndrome a 30 percent evaluation 
is for assignment where there is striae, obesity, moon face, 
glucose intolerance, and vascular fragility.  Where there is 
recovery or control it will be evaluated as residuals of 
adrenal insufficiency, or cardiovascular, psychiatric, skin, 
or skeletal complications under the appropriate diagnostic 
code.

The appellant has offered testimony and statements indicating 
her belief that her headaches and weight gain may be related 
to her service-connected pituitary adenoma.  While the 
appellant is competent to report symptoms, she is not 
qualified, as a lay person, to offer a medical diagnosis or a 
medical etiology.  Espiritu v. Derwinski, 2Vet. App. 492 
(1992).  The competent medical evidence reflects that 
medication relating to the pituitary adenoma has been 
discontinued and there is no competent medical evidence 
indicating that obesity is associated with the pituitary 
adenoma.  Further, there is no competent medical evidence 
indicating that the veteran has any of the symptoms for a 
30 percent evaluation under Diagnostic Code 7907 or that she 
has adrenal insufficiency, cardiovascular disorder, 
psychiatric, skin, or skeletal complications that are related 
to her pituitary adenoma.  Rather, the competent medical 
evidence indicates that she does not have such complications 
related to her pituitary adenoma.  In the absence of any 
competent medical evidence indicating symptomatology related 
to her pituitary adenoma that would warrant a compensable 
evaluation and competent medical evidence indicating that she 
does not have such symptomatology, a preponderance of the 
evidence is against a compensable evaluation for pituitary 
adenoma with hyperprolactinemia with galactorrhea, 
amenorrhea, dysmenorrhea, menorrhalgia, with chronic pelvic 
pain.  

Ovarian cysts 

In November and December 1990 the veteran was hospitalized at 
a VA medical center for surgery with the operative diagnosis 
being cervical stenosis with ovarian polycystic disease.  An 
August 1992 VA outpatient treatment record indicates that the 
veteran reported a history of pelvic pain over the prior 
three months.  The assessment included ovarian cyst and 
cervical stenosis.  Motrin was prescribed. 

The report of an October 1996 VA examination reflects a 
diagnosis that includes history of ovarian cysts.  

The report of a July 1997 VA gynecology examination reflects 
that the veteran then had no gynecological complaints.  The 
impression included normal gynecological examination and that 
there was no current evidence of any ovarian cysts.  

A July 1997 VA treatment record does not indicate any 
findings regarding ovarian cysts.  A February 5, 1998, VA 
treatment record reflects that the veteran complained of 
heavy bleeding for seven days.  A history of polycystic 
ovarian disease was noted.  An August 1998 VA treatment 
record reflects that the veteran complained of right-sided 
pain and a December 1998 VA treatment record reflects an 
assessment of polycystic ovary disease.  An October 9, 1998, 
private treatment record reflects that the veteran was seen 
to obtain a second opinion for removal of cysts and/or 
hysterectomy.  

The veteran's service-connected ovarian cysts were evaluated 
during the period prior to February 5, 1998, and from 
February 5 to October 9, 1998, under the provisions of 
Diagnostic Code 7615 of the Rating Schedule.  Diagnostic code 
7615 provides that a noncompensable evaluation is warranted 
for ovary disease, injury or adhesions of, where there are 
symptoms that do not require continuous treatment.  Where 
symptoms require continuous treatment a 10 percent evaluation 
is warranted.  Where symptoms are not controlled by 
continuous treatment a 30 percent evaluation is warranted.  

Prior to February 5, 1998, the record indicates that the 
veteran had symptoms relating to her ovarian cysts, but that 
these symptoms were intermittent and did not require 
continuous treatment.  For example, while the veteran was 
seen on occasion with complaints relating to right-sided 
pain, (see an August 1992 VA outpatient treatment record), 
the reports of VA examinations, accomplished in 1996 and 
1997, do not indicate ongoing treatment or complaints 
relating to the veteran's ovarian cyst.  With consideration 
that there is competent medical evidence indicating that the 
veteran did not require continuous treatment prior to 
February 5, 1998, for ovarian cysts and there is no competent 
medical evidence indicating that continuous treatment was 
required, a preponderance of the evidence is against a 
compensable evaluation for ovarian cysts prior to February 5, 
1998.  

For the period from February 5 to October 9, 1998, the record 
reflects that on February 5, 1998, the veteran was seen with 
complaints and a history of polycystic ovarian disease was 
noted.  There is competent medical evidence that the 
veteran's complaints continued thereafter, and that her 
symptoms were not controlled by ongoing treatment, ultimately 
culminating in further surgery.  Therefore, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's symptoms relating to her ovarian 
cysts more nearly approximated the criteria for a 30 percent 
evaluation from February 5 to October 9, 1998.  In resolving 
all doubt in the veteran's behalf, a 30 percent evaluation 
for ovarian cysts under Diagnostic Code 7615 is warranted for 
the period from February 5, 1998, to October 9, 1998.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that while the veteran has been 
assigned a temporary total rating recently, the record 
indicates that she is able to return to work and the record 
does not indicate that the service-connected disabilities 
evaluated herein, during the pertinent times, have required 
frequent hospitalization.  


ORDER

Service connection for endometriosis with adhesions is 
denied.

A compensable evaluation for pituitary adenoma with 
hyperprolactinemia with 

galactorrhea, amenorrhea, dysmenorrhea, menorrhalgia, with 
chronic pelvic pain, is denied.  

A compensable evaluation for ovarian cysts prior to February 
5, 1998, is denied.

A 30 percent evaluation for ovarian cysts from February 5 to 
October 9, 1998, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



